ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Evans on 02/11/2021.

Claim 5 has been cancelled.
Claims 1-3, 6-17 and 19-20 have been amended to:

1.	(Currently Amended) A method for a vehicle, comprising:
	directing gases 
	commanding closed an air intake throttle positioned in an engine intake, commanding closed a shut-off valve positioned in a first conduit coupled between an ejector and the engine intake, commanding closed a canister purge valve positioned in a purge line coupled between the evaporative emissions system and the ejector, and commanding open a valve V1 positioned in a second conduit coupled between the ejector and a vent line of the evaporative emissions system;
	activating an electric compressor positioned in the 
	conducting a diagnostic that relies on the positive pressure via a pressure sensor including monitoring pressure build-up or decay.

2.	(Currently Amended) The method of claim 1, wherein activating the electric compressor is performed 

3.	(Currently Amended) The method of claim 1, wherein activating the electric compressor includes providing power for the electric compressor via an onboard energy storage device, or under conditions where the vehicle is receiving 

6.	(Currently Amended) The method of claim 1, wherein the diagnostic 



8.	(Currently Amended) The method of claim 1, wherein the diagnostic an the [[a]] vent line of the evaporative emissions system, and where the positive pressure reduces an amount of dust and/or debris associated with the air filter.

9.	(Currently Amended) The method of claim 1, wherein a speed of the 

10. (Currently Amended) A system for a hybrid vehicle, comprising:
	an evaporative emissions system selectively coupled to a fuel system via a fuel tank isolation valve, the evaporative emissions system including a fuel vapor storage canister selectively coupled to atmosphere via a canister vent valve positioned in a vent of the evaporative emissions system, and selectively coupled to an air intake of an engine via a dual-path fuel vapor canister purge system that includes at least a canister purge valve positioned in a purge line coupled between the evaporative emissions system and an ejector 
	a throttle positioned in the air intake of the engine;
	a shut-off valve positioned in a first conduit coupled between the ejector and the air intake of the engine;
	a valve V1 positioned in a second conduit coupled between the ejector and the vent line of the evaporative emissions system;
	
	an electric compressor positioned in the air intake of the engine;
	
	a pressure sensor configured to measure pressure in the fuel system and/or evaporative emissions system; and
	a controller with computer readable instructions stored on non-transitory memory that when executed, cause the controller to:
command fully open the valve V1 and command closed the throttle, canister purge valve, and fuel system and/or evaporative emissions system in order to conduct a diagnostic that relies on the positive pressure via the pressure sensor, the diagnostic including monitoring pressure build-up or decay.

11.	(Currently Amended) The system of claim 10, further comprising:
	an air filter positioned in the vent line between the canister vent valve and atmosphere;
	wherein the controller stores further instructions to command closed the fuel tank isolation valve and command open the canister vent valve fuel system and/or evaporative emissions system; and
	in response to an indication via the pressure sensor that pressure in the fuel system and/or evaporative emissions system is steadily decreasing during the routing of the positive pressure, continue the routing of the positive pressure until pressure in the fuel system and/or evaporative emissions system is within a threshold of atmospheric pressure.

12.	(Currently Amended) The system of claim 11, wherein the controller stores further instructions to activate the electric compressor at a speed greater than or equal to 90% of its maximum speed to route the positive pressure to the fuel system and/or evaporative emissions system.

13.	(Currently Amended) The system of claim 10, further comprising:
	one or more quick connects to couple one or more fluid-carrying components of 
	wherein the controller stores further instructions to command closed the canister vent valve[[,]] and command open the fuel tank isolation valve fuel system and/or evaporative emissions system; and
	indicate that the one or more quick connects are not properly latched or locked in response to a rapid decrease in pressure in the fuel system and/or evaporative emissions system of the positive pressure.

14.	(Currently Amended) The system of claim 13, wherein the controller stores further instructions to activate the electric compressor at a speed greater than or equal to 90% of its maximum speed to route the positive pressure to the fuel system and/or evaporative emissions system.

15.	(Currently Amended) The system of claim 10, wherein the engine is not combusting air and fuel while the electric compressor is activated to route the positive pressure to the fuel system and/or evaporative emissions system.

16.	(Currently Amended) The system of claim 10, wherein the controller stores further instructions to:
	fuel system and/or evaporative emissions system, command closed the canister vent valve[[,]] and command open the fuel tank isolation valve; and
	in response to a positive pressure threshold being reached in the fuel system and/or evaporative emissions system of the positive pressure, command fully closed the valve V1, and indicate an absence of a source of undesired evaporative emissions stemming from the fuel system and/or fuel system and/or evaporative emission system remaining above a pressure bleed down threshold for a predetermined time period.

17.	(Currently Amended) A system for a hybrid vehicle, comprising:
	an evaporative emissions system selectively coupled to a fuel system via a fuel tank isolation valve, the evaporative emissions system including a fuel vapor storage canister selectively coupled to atmosphere via a canister vent valve positioned in a vent line of the evaporative emissions system, and selectively coupled to an air intake of an engine via a dual-path fuel vapor canister purge system that includes at least a canister purge valve positioned in a purge line coupled between the evaporative emissions system and an ejector 
	a throttle and an electric compressor positioned in the air intake of the engine;
	a shut-off valve positioned in a first conduit coupled between the ejector and the air intake of the engine;
	a valve V1 positioned in a second conduit coupled between the ejector and the vent line of the evaporative emissions system, the second conduit configured to couple the ejector to the air intake of the engine at a position between a charge air cooler and the throttle, the second conduit including a restriction orifice positioned between the valve V1 and the air intake of the engine;
a pressure sensor configured to measure pressure in the fuel system and/or evaporative emissions system; and
	
	
	a controller with computer readable instructions stored on non-transitory memory that when executed, cause the controller to:
with the engine not combusting air and fuel, command fully open the valve V1, command closed the throttle, canister purge valve, and shut-off valve, and activate the electric compressor to route a positive pressure with respect to atmospheric pressure to the fuel system and/or evaporative emissions system in order to conduct a diagnostic that relies on the positive pressure via the pressure sensor, the diagnostic including monitoring pressure build-up or decay.

19.	(Currently Amended) The system of claim 17, further comprising:
	one or more quick connects configured to couple one or more fluid-carrying components of the fuel system and/or evaporative emissions system; and
fuel system and/or evaporative emissions system, command closed the canister vent valve[[,]] and command open the fuel tank isolation valve, where the diagnostic includes a test for a presence of undesired evaporative emissions or 

20.	(Currently Amended) The system of claim 17, further comprising an air filter positioned in the vent line between the canister vent valve and atmosphere; and
	wherein the controller stores further instructions to, fuel system and/or evaporative emissions system, command open the canister vent valve[[,]] and command closed the fuel tank isolation valve, where the diagnostic includes a procedure for removing .

Reasons for Allowance
	Claims 1-3 and 6-20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach a controller program/method that enables a diagnostic to be conducted via utilizing the positive pressure generated by an electric compressor located within an engine intake such that the controller program/method entails commanding closed an air intake throttle positioned in the engine intake, commanding closed a shut-off valve positioned in a first conduit coupled between an ejector and the engine intake, commanding closed a canister purge valve positioned in a purge line coupled between the evaporative emissions system and the ejector, and commanding open a valve V1 positioned in a second conduit coupled between the ejector and a vent line of the evaporative emissions system in combination with the other claim limitations.
The closest prior art of record concerning the activation of an electric compressor located within an engine intake for diagnostic purposes via routing the positive pressure generated by the electric compressor to a fuel system and/or evaporative emissions system is that of US 6688104 (Baeuerle), however, Baeuerle fails to suggest a controller program/method that entails the specific sequence of valves to be opened or closed so as to enable the specific flow path(s) for the positive pressure to be routed to the fuel system and/or evaporative emissions system.
In particular, applicant’s conduit 194/294 and valve 165/265 is neither taught nor suggested by the prior art in such a way that it would be reasonable to suggest that it would be obvious to apply (or combine) the teachings per Baeuerle to (or with) any particular system having a comparable ejector and fuel system and/or evaporative emissions system.
Additionally, if the throttle per Baeuerle were to be closed (as is required by the claims), then there would be no path for the positive pressure generated by the electric compressor to be routed [e.g., since per Baeuerle, the conduit(s) to the fuel system and/or evaporative emissions system start at a location that is downstream from the throttle of the engine intake].
As such, the claimed invention(s) may be regarded as both novel and inventive with respect controller programs/methods for diagnosing an engine’s fuel system and/or evaporative emissions system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747